ORDER

PER CURIAM.
Appellant Janet Baiter Bohn appeals from the judgment entered after a jury trial convicting her of one count second-degree murder, Section 565.021, RSMo 1986, and armed criminal action, Section 571.015, RSMo 1986, for which she was sentenced to consecutive terms of life and twenty-five years’ imprisonment, respectively.
*628We have reviewed the briefs of the parties and record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided a memorandum opinion to the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).